Citation Nr: 1619309	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had a period of honorable active service from August 1974 to August 21, 1977, and a period of other than honorable service from August 22, 1977 to June 27, 1983.  A March 2000 VA administrative decision concluded that the Veteran's service for the period from August 22, 1977 to June 27, 1983, is a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for a left knee disability.

In October 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In June 2015, the Board found new and material evidence, reopened the service connection claim, and remanded it for further development.


FINDING OF FACT

It is at least as likely as not that the Veteran's left knee disability is related to his period of honorable service from August 1974 to August 21, 1977.


CONCLUSION OF LAW

The criteria for service connection for left knee disability, diagnosed as strain, instability and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for left knee disability, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

 Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran contends that he has a left knee disability that was caused or aggravated by his period of honorable service from August 1974 to August 21, 1977.  He contends that during that period of service, he completed approximately 350 parachute jumps and 1600 repelling jumps.  

The Veteran's service personnel records show that he served at Fort Rucker, Alabama, in the 509th Airborne Infantry Division, 4th Battalion, 1st Aviation Brigade.  Although a jump record could not be located, his awards included the Parachute Badge.  His service records reflect that his duties in 1975 , 1976 and 1977 included "Pathfinder" and "Basic Abn."  

The service treatment records document treatment for left knee complaints.  These records, however, only show treatment during the Veteran's period of other than honorable service from August 22, 1977 to June 27, 1983.  In July 1978, the Veteran complained of left knee pain for two to three days.  The assessment was apparent torn ligament and torn meniscus.  In August 1978, the Veteran had ongoing swelling.  The assessment was "?meniscus injury."  Another diagnosis that same month was of strained lateral collateral ligament.  In October 1978, the Veteran reported a history of knee effusion.  The Veteran had been undergoing physical therapy for three months, and his knee had become swollen.  70 cc's of blood-tinged effusion was aspirated.  After 4-5 days, the knee examination was essentially normal.  The diagnosis was effusion, left knee.  On separation examination in November 1982, it was noted that the Veteran had chronic bilateral knee pain.  A March 1983 x-ray of the knees showed a minimal deformity of the proximal left fibula as a result of a healed fracture, otherwise normal. 

Post-service treatment records document that in April 2007, x-rays of the Veteran's knee were interpreted as not showing significant changes, but an assessment of possible osteoarthritis was provided.  In October 2010, a diagnosis of degenerative joint disease was provided, following the Veteran's ongoing complaints of knee pain, as well as pain in other joints.  In October 2011, he was given a diagnosis of rheumatoid arthritis.

Following a VA examination in September 2015, the Veteran was diagnosed as having left knee strain, instability and degenerative joint disease. The examiner opined that the Veteran's left knee conditions at least as likely as not had their origins from cumulative knee trauma during his period of service from 1974-8/1977.  The rationale provided was that the Veteran had an average number of parachute jumps during this time period and that documented left knee issues started in April 1978 with gradual onset of non-traumatic left knee pain over the preceding three weeks (which would place the onset of knee pain in March 1978).  The examiner explained that there was no identified injury that would have caused these symptoms.  The examiner concluded that with the excessive number of jumps/rappels from 1974-8/1977 and with no identified particular trauma in the second period of service to have caused the onset of left knee pain in March 1978, chronic cumulative trauma to the left knee during the first period of service at least as likely as not caused cumulative damage to the knee leading to the symptoms starting in March 1978. 

In this case, the Veteran has current diagnoses of left knee strain, instability and degenerative joint disease.  His service personnel records corroborate his reports of serving in the509th Airborne Infantry Division.  It may reasonably be conceded that his duties in service included multiple parachute jumps during his period of honorable service from August 1974 to August 21, 1977.  Given the nature of the activity, it may also be conceded that by virtue of the multiple jump landings, the Veteran sustained repeated trauma to his left knee. What remains necessary to establish service connection is competent medical evidence of a relationship between his current left knee disabilities and his parachute jump activities in service.  That is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the only medical opinion that addresses this question in the record is from the VA examiner.  That opinion indicates specifically that the cumulative trauma to the left knee during the first period of service led to the onset of symptoms during the second period of service.  Thus, the opinion clearly relates the Veteran's current left knee disabilities to his period of honorable service from August 1974 to August 21, 1977.  As that opinion reflects familiarity with the relevant medical history and is supported by rationale, it is probative evidence in this matter. The Board has no reason to question the expertise of the VA provider.  As there is no medical opinion to the contrary, it is also persuasive evidence.  Consequently, service connection for left knee disability is warranted.









ORDER

Service connection for left knee disability, diagnosed as strain, instability and degenerative joint disease, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


